DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang(USPGPUB DOCUMENT: 2019/0165188, hereinafter Chang) in view of Chang (USPGPUB DOCUMENT: 2015/0349254, hereinafter Chang-254).


Re claim 1 Chang discloses in Figs 7-14B a method, comprising: forming a metal-insulator-metal (MIM) structure over a substrate(1044), wherein the forming of the MIM structure comprises: forming a bottom plate layer(702/705 in Fig 7) that includes a first opening(opening that contains 7056) and a second opening(opening that contains 7054); depositing a first insulator layer(903) over the bottom plate layer(702/705 in Fig 7); forming a middle plate layer(902 in Fig 9/1001) that includes: a third opening(opening that contains 1002) vertically aligned with the first opening(opening that contains 7056), and a first dummy plate(1002) disposed within the third opening(opening that contains 1002); depositing a second insulator layer(1103) over the middle plate layer(902 in Fig 9/1001); forming a top plate layer(1102 in Fig 11/1201 in Fig 12) that includes: a fourth opening(opening that contains 1203) vertically aligned with the first opening(opening that contains 7056) and the third opening(opening that contains 1002), a fifth opening(opening that contains 1202) vertically aligned with the second opening(opening that contains 7054), a second dummy plate(1203 in Fig 12) disposed within the fourth opening(opening that contains 1203), and a third dummy plate(1202 in Fig 12) disposed within the fifth opening(opening that contains 1202); and depositing a layer(1302 in Fig 12) over the MIM structure.

Chang does not disclose a dielectric layer over the MIM structure

Chang-254 discloses in Fig 1 a dielectric layer(104) over the MIM structure(101)

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Chang-254 to replace the material of CHang’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Re claim 2 Chang and Chang-254 disclose the method of claim 1, further comprising: forming a first via opening(1403) through the first opening(opening that contains 7056), the first insulator layer(903), the third opening(opening that contains 1002), the first dummy plate(1002), the second insulator layer(1103), the fourth opening(opening that contains 1203), and the second dummy plate(1203 in Fig 12); and forming a second via opening (1402)through the second opening(opening that contains 7054), the first insulator layer(903), the middle plate layer(902 in Fig 9/1001), the second insulator layer(1103), the fifth opening(opening that contains 1202), and the third dummy plate(1202 in Fig 12).

Re claim 3 Chang and Chang-254 disclose the method of claim 1, wherein the fourth opening(opening that contains 1203) includes a first diameter, wherein the third opening(opening that contains 1002) includes a second diameter smaller than the first diameter, wherein the first opening(opening that contains 7056) includes a third diameter smaller than the second diameter. 

Re claim 4 Chang and Chang-254 disclose the method of claim 1, wherein the first dummy plate(1002) includes a fourth diameter, wherein the second dummy plate(1203 in Fig 12) includes a fifth diameter greater than the fourth diameter.

Re claim 5 Chang and Chang-254 disclose the method of claim 1, wherein the second opening(opening that contains 7054) comprises a sixth diameter, wherein the fifth opening(opening that contains 1202) comprises a seventh diameter greater than the sixth diameter.

Re claim 6 Chang and Chang-254 disclose the method of claim 1, wherein the bottom plate layer(702/705 in Fig 7) is free of any dummy plate (see Fig 7).

Re claim 7 Chang and Chang-254 disclose the method of claim 1, wherein the first dummy plate(1002) is spaced apart and electrically insulated from the rest of the middle plate layer(902 in Fig 9/1001).

Re claim 8 Chang and Chang-254 disclose the method of claim 1, wherein the second dummy plate(1203 in Fig 12) is spaced apart and electrically insulated from the rest of the top plate layer(1102 in Fig 11/1201 in Fig 12).

Re claim 9 Chang and Chang-254 disclose the method of claim 1, wherein the third dummy plate(1202 in Fig 12) is spaced apart and electrically insulated from the rest of the top plate layer(1102 in Fig 11/1201 in Fig 12).

Re claim 10 Chang discloses in Figs 7-14B a method, comprising: forming a metal-insulator-metal (MIM) structure over a substrate(1044), wherein the forming of the MIM structure comprises: forming a bottom conductor plate layer(702/705 in Fig 7) that includes a first opening(opening that contains 7056) and a second opening(opening that contains 7054); depositing a first insulator layer(903) over the bottom conductor plate layer(702/705 in Fig 7); forming a middle conductor plate layer(902 in Fig 9/1001) that includes: a third opening(opening that contains 1002) vertically aligned with the first opening(opening that contains 7056), and a first dummy plate(1002) disposed within the third opening(opening that contains 1002); depositing a second insulator layer(1103) over the middle conductor plate layer(902 in Fig 9/1001); forming a top conductor plate layer(1102 in Fig 11/1201 in Fig 12) that includes: a fourth opening(opening that contains 1203) vertically aligned with the first opening(opening that contains 7056) and the third opening(opening that contains 1002), and a second dummy plate(1203 in Fig 12) disposed within the fourth opening(opening that contains 1203); and depositing a layer(1302 in Fig 12) over the MIM structure.

Chang does not specifically teach depositing a dielectric layer(1302 in Fig 12) over the MIM structure.

Chang-254 disclose depositing a dielectric layer(104) over the MIM structure(101).

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Chang-254 to replace the material of CHang’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  





Re claim 11 Chang and Chang-254 disclose the method of claim 10, further comprising: forming a first via opening(1403) through the first opening(opening that contains 7056), the first insulator layer(903), the third opening(opening that contains 1002), the first dummy plate(1002), the second insulator layer(1103), the fourth opening(opening that contains 1203), and the second dummy plate(1203 in Fig 12); and forming a first upper contact feature(1412) in the first via opening(1403).

Re claim 12 Chang and Chang-254 disclose the method of claim 11, wherein the first upper contact feature(1412) comprises tapered sidewalls (see Fig 14B).

Re claim 13 Chang and Chang-254 disclose the method of claim 10, wherein the top conductor plate layer(1102 in Fig 11/1201 in Fig 12) further comprises: a fifth opening(opening that contains 1202) vertically aligned with the second opening(opening that contains 7054); and a third dummy plate(1202 in Fig 12) disposed within the fifth opening(opening that contains 1202).

Re claim 14 Chang and Chang-254 disclose the method of claim 13, further comprising: forming a second via opening (1402)through the second opening(opening that contains 7054), the first insulator layer(903), the middle conductor plate layer(902 in Fig 9/1001), the second insulator layer(1103), the fifth opening(opening that contains 1202), and the third dummy plate(1202 in Fig 12); and forming a second upper contact feature(1411) in the second via opening.

Re claim 15 Chang and Chang-254 disclose the method of claim 14, wherein the second upper contact feature(1411) comprises tapered sidewalls (see Fig 14B).

Re claim 16 Chang and Chang-254 disclose the method of claim 10, wherein the fourth opening(opening that contains 1203) includes a first diameter, wherein the third opening(opening that contains 1002) includes a second diameter smaller than the first diameter, wherein the first opening(opening that contains 7056) includes a third diameter smaller than the second diameter. 

Re claim 17 Chang and Chang-254 disclose the method of claim 10, wherein the first dummy plate(1002) includes a fourth diameter, wherein the second dummy plate(1203 in Fig 12) includes a fifth diameter greater than the fourth diameter.

Re claim 18 Chang discloses in Figs 7-14B a method, comprising: forming a bottom conductor plate layer(702/705 in Fig 7) that includes a first opening(opening that contains 7056) and a second opening(opening that contains 7054); depositing a first insulator layer(903) over the bottom conductor plate layer(702/705 in Fig 7); forming a middle conductor plate layer(902 in Fig 9/1001) that includes: a third opening(opening that contains 1002) vertically aligned with the first opening(opening that contains 7056), and a first dummy plate(1002) disposed within the third opening(opening that contains 1002); depositing a second insulator layer(1103) over the middle conductor plate layer(902 in Fig 9/1001); forming a top conductor plate layer(1102 in Fig 11/1201 in Fig 12) that includes: a fourth opening(opening that contains 1203) vertically aligned with the first opening(opening that contains 7056) and the third opening(opening that contains 1002), a fifth opening(opening that contains 1202) vertically aligned with the second opening(opening that contains 7054), a second dummy plate(1203 in Fig 12) disposed within the fourth opening(opening that contains 1203), and a third dummy plate(1202 in Fig 12) disposed within the fifth opening(opening that contains 1202); and depositing a (1302) layer over the top conductor plate layer(1102 in Fig 11/1201 in Fig 12).

Chang does not specifically teach a dielectric layer over the top conductor plate layer.


Chang-254 disclose a dielectric layer (104) over the top conductor plate layer (over top conductor plate layer in MIM structure101)

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Chang-254 to replace the material of CHang’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Re claim 19 Chang and Chang-254 disclose the method of claim 18, wherein the first dummy plate(1002) is spaced apart and electrically insulated from the rest of the middle conductor plate layer(902 in Fig 9/1001), wherein the second dummy plate(1203 in Fig 12) is spaced apart and electrically insulated from the rest of the top conductor plate layer(1102 in Fig 11/1201 in Fig 12), and wherein the third dummy plate(1202 in Fig 12) is spaced apart and electrically insulated from the rest of the top conductor plate layer(1102 in Fig 11/1201 in Fig 12).

Re claim 20 Chang and Chang-254 disclose the method of claim 18, wherein the first dummy plate(1002) includes a first diameter, wherein the second dummy plate(1203 in Fig 12) includes a second diameter greater than the first diameter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819